Citation Nr: 1414202	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-42 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1989 to March 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System revealed an additional record which is pertinent to the present appeal.  The representative's Appellant Brief is located in Virtual VA.  


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by some high frequency hearing impairment, but level I ratings in each ear.


CONCLUSION OF LAW

The criteria for an initial compensable disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2006 and August 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim and, as warranted by law, affording the Veteran VA examinations in September 2008, November 2008 and March 2012.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order to evaluate the Veteran's bilateral hearing loss.  

Merits of the Claim

The Veteran seeks an increased initial rating for his service-connected bilateral hearing loss.  The RO granted service connection for the disability in a December 2008 rating decision.  At that time a noncompensable evaluation was assigned under 38 C.F.R. § 4.85, Diagnostic Code 6100.  In the instant case, the criteria for a compensable evaluation for the Veteran's bilateral hearing loss have not been met.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify various disabilities and the criteria for specific ratings.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. §§ 4.7 and 4.21.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then-current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating.  That is, it is possible to be awarded separate percentage evaluations for separate periods, based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (in determining the present level of a disability for any increased evaluation claim, the Board must consider staged ratings).  

Per 38 C.F.R. § 4.85, an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations are conducted without the use of hearing aids.  

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  

"Puretone threshold average," as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  

At the September 2008 examination, the examiner measured puretone thresholds in decibels:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
25
35
40
50
55
Left ear
25
35
40
45
55

The puretone threshold average was 45 decibels in the right ear and 44 in the left.  Combined with speech recognition scores of 100% in the right ear and 100% in the left, both ears correspond to level I in Table VI.  Using the two I ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.  

At the November 2008 examination, the examiner measured puretone thresholds in decibels:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
20
30
35
55
60
Left ear
25
30
35
55
55

The puretone threshold average was 45 decibels in the right ear and 44 in the left.  Combined with speech recognition scores of 92% in the right ear and 94% in the left, both ears correspond to level I in Table VI.  Using the two I ratings in Table VII, the Veteran's disability is rated noncompensably disabling.  

At the March 2012 examination, the examiner measured puretone thresholds in decibels:


500 Hertz
1000 Hertz
2000 Hertz
3000 Hertz
4000 Hertz
Right ear
35
45
45
60
65
Left ear
35
45
45
50
50

The puretone threshold average was 54 decibels in the right ear and 48 in the left.  Combined with speech recognition scores of 96% in the right ear and 96% in the left, both ears correspond to level I in Table VI.  Using the two I ratings in Table VII, the Veteran's disability is rated as noncompensably disabling.  

38 C.F.R. § 4.86(a) is not applicable because, in either ear, not all the puretone thresholds between 1000 Hertz and 4000 Hertz are above 55 decibels.  38 C.F.R. § 4.86(b) is inapplicable because none of the 2000 Hertz readings is 70 decibels or higher.  

The criteria for an initial compensable rating have not been met.  

Staged ratings are inapplicable in the instant case because while there is evidence of a progression of hearing loss, it has not changed enough to merit an increased rating at any point.  Fenderson v. West, 12 Vet. App. 119 (1999).  

The Board has also considered whether the Veteran's bilateral hearing loss warrants referral for extra-schedular consideration.  In exceptional cases where schedular disability ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination concerning whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are expressly contemplated by the rating schedule. As outlined above, the Veteran has reported bilateral hearing loss.  This is contemplated by the schedular criteria set forth in 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Further, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting higher ratings.  In other words, Diagnostic Code 6100 adequately contemplates all of the Veteran's symptoms.  Therefore, the first step of Thun has not been met, and referral for the assignment of an extraschedular disability rating is not warranted.  While the Veteran has generally indicated that his hearing loss had some impact on his employment, specifics were not provided and it is not indicated that such impairment was over and above any contemplated by the rating schedule.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  Here, the Veteran has not presented evidence to support an increased rating for his bilateral hearing loss.  Therefore, the evidence is not in equipoise and the Veteran cannot be given the benefit of the doubt.  Because the evidence preponderates against the claim, entitlement to an increased initial rating for bilateral hearing loss is denied.  


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


